May 8, 2012 VIA EDGAR Mr. John Cash Accounting Branch Chief Division of Corporation Finance U. S. Securities and Exchange Commission Mail Stop 4631 treet, NE Washington, D. C. 20549 Re: International Game Technology (Company, IGT, we, our) Form 10-K for the Fiscal Year Ended October 1, 2011, Filed November 30, 2011 File No. 1-10684 Dear Mr. Cash: This letter is in response to your letter dated April 18, 2012 setting forth comments of the Staff of the Securities and Exchange Commission on our Form 10-K for the fiscal year ended October 1, 2011 filed on November 30, 2011 under the Securities Exchange Act of 1934. Our response to each specific comment is set forth below. For convenience, the comment from your letter is stated in italics prior to our response. Form 10-K for the Fiscal Year Ended October 1, 2011 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations, page 23 General 1. We note your response to prior comments two and six from our letter dated February 24, 2012; however, it does not appear that you provided any forward looking information regarding the potential negative impact that the 2011 fourth quarter replacement program could have upon the 2012 first quarter sales and related receivables. Please confirm to us that in future filings to the extent known or expected, such forward looking information will be provided in your MD&A. Response: In response to the Staff's comment, we confirm that in future filings, to the extent known or expected, such forward looking information will be provided in our MD&A. Business Segment Results, page 34 2011 Compared with 2010, page 34 2010 Compared with 2009, page 35 2. We note the draft disclosure provided in response to comment one of our letter dated February 24, 2012, including the enhanced disclosure regarding replacement sales. However, we note that the revised disclosure does not provide similar analysis for other year-over-year fluctuations such as the 16% decrease in new product sales. Similarly, we note that you cite multiple reasons for the overall increase in North America product sales revenues, but that you do not quantify such reasons. In future filings, please revise your MD&A to analyze the reasons underlying material changes in line items and quantify such reasons, where practicable. International Game Technology 6355 South Buffalo Drive Las Vegas, NV 89113-2133 702-669-7777 www.IGT.com U.S. Securities and Exchange Commission
